Citation Nr: 0433387	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  00-18 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a sinus disorder 
with headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
a skin disorder.

3.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1990, and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a December 1998 rating decision, the RO 
granted service connection for status post low back injury 
and assigned an initial 10 percent rating effective to the 
date of claim.  The RO also denied a claim for service 
connection for a sinus condition with headaches claimed as 
due to undiagnosed illness.  An August 1999 RO rating 
decision granted service connection for a skin disorder and 
assigned an initial 10 percent rating effective to the date 
of claim.  In July 2000, the RO increased the initial 
evaluation for lumbar spine disability to 20 percent 
disabling effective to the date of claim.  The Board has 
rephrased the issues on the title page to reflect that the 
veteran has appealed the initial ratings assigned following a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (where an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating).  The Board remanded the case to the RO in February 
2001.


REMAND

In September 2004, the veteran submitted a statement to the 
Board requesting that his VA clinic records from the VA 
Medical Center (VAMC) at Lake City, Florida be associated 
with his claims folder.  The Board must remand this case to 
obtain this recently identified evidence.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).  A further review of the record 
discloses that the veteran has previously filed a claim for 
disability benefits with the Social Security Administration 
(SSA).  The RO should obtain all legal and medical documents 
associated with this claim prior to any further adjudication 
of the case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

The Board next notes that VA has a duty to ensure that 
examination reports contain findings which are adequate for 
rating purposes.  38 C.F.R. § 4.2 (2004).  The March 2003 VA 
examination report does not discuss whether the veteran's 
lumbar spine disability manifests functional loss of use 
during flare-ups of disability, see 38 C.F.R. §§ 4.40 and 
4.45, nor does it assess whether his complaint of bilateral 
thigh pain represents chronic neurologic manifestations of 
his lumbar spine disability.  See, e.g., 38 U.S.C.A. 
§ 4.124a, Diagnostic Code 8720 (2004) (providing a minimum 
rating for neuralgia which is wholly sensory in nature).  The 
Board requires current VA orthopedic and neurology 
examinations in order to assess the current nature and 
severity of the veteran's chronic manifestations of his 
lumbar spine disability.  

The Board next notes that the veteran's service connected 
skin disorder has been manifested on his neck, shoulders, 
back and chest.  The March 2003 VA examination report does 
not address whether the skin disorder involving the neck 
involves visible or palpable tissue loss nor whether any of 
eight characteristics of disfigurement specified in the 
schedular criteria are present.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).  The Board must remand this 
issue to obtain an examination report which is adequate for 
rating purposes.

In addition, it is noted that in the previous remand, the RO 
was requested to make arrangements for the veteran to 
participate in a travel board hearing before a member of the 
Board.  It appears that the RO interpreted a statement by the 
veteran as waiving his right to have such a hearing and the 
case was returned to the Board without a hearing being 
scheduled.  This matter needs to be clarified.  

Finally, the veteran claims continuity of sinus symptoms and 
headaches since his service in Southwest Asia during the 
Persian Gulf War.  His service medical records document 
several clinic visits for sinus symptoms, to include a 
consultation in January 1990 for two episodes of hemoptysis 
suspected as part of viral bronchitis.  His demobilization 
examination in May 1991 included his report of hazardous 
smoke exposure for a period of two and a half months 
duration.  On this record, the Board is of the opinion that 
the veteran should be afforded VA examination, based upon 
review of the claims folder, in order to determine whether 
the veteran manifests a sinus disability with headaches 
incurred as a result of his active service.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should contact the veteran and clarify 
whether he intended to withdraw his request for a 
hearing before a Member of the Travel Board.  The 
RO should also request the veteran to identify all 
evidence and/or information not currently 
associated with the claims folder which he believes 
may be capable of substantiating his claims.

2.  The RO should obtain the veteran's complete VA 
clinic records from the August, Georgia VAMC and 
Albany, Georgia Outpatient Clinic April 2000, and 
his complete clinic records from the Lake City, 
Florida VAMC.

3.  The RO should contact SSA and request a copy of 
all legal and medical documents associated with the 
veteran's application for disability benefits.

4.  The RO should schedule the veteran for 
orthopedic examination to determine the current 
nature and severity of his thoracolumbar spine 
disability.  The examiner should be requested to 
perform any and all tests necessary and the 
results should be included in the examination 
report.  The orthopedic examiner should be 
requested to report all orthopedic manifestations 
of the veteran's service connected thoracolumbar 
spine disability, to include providing range of 
motion findings for forward flexion, extension, 
left and right lateral flexion, and left and 
right lateral rotation.  The examiner must 
provide opinion as to the extent, if any, of 
functional loss of use of the thoracolumbar spine 
due to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If feasible 
such findings should be portrayed in terms of 
degrees of additional loss of motion.  Send the 
claims folder to the examiner for review.

5.  The RO should then schedule the veteran for 
neurologic examination to determine the current 
nature and severity of the chronic neurologic 
manifestations of his thoracolumbar spine 
disability, if any.  The examiner should be 
requested to perform any and all tests necessary 
and the results should be included in the 
examination report.  The neurologist should be 
provided the claims folder and a copy of this 
REMAND prior to examination.  The neurologist 
should be requested to report all chronic 
neurologic manifestations of the veteran's service 
connected thoracolumbar spine disability, to 
include specifying any and all neurologic symptoms 
(e.g., sciatica, neuritis, neuralgia, sensory loss, 
sphincter and bladder dysfunction, etc.) with 
reference to the nerve(s) affected (e.g., sciatic 
nerve).

6.  Upon completion of the above, the RO should 
schedule the veteran for a skin examination, with 
benefit of review of the claims folder, in order to 
determine the current nature and severity of his 
service connected service connected skin disorder 
involving the neck, shoulders, back and chest.  The 
claims folder and a copy of this remand should be 
provided to the examiner prior to examination.  The 
examiner should clearly identify in the examination 
report all manifestations of the service connected 
skin disability and delineate all manifestations of 
skin disability of non-service connected origin, if 
any.  The examiner should provide findings as to 
(1) the percentage of the entire body affected by 
the service connected skin disorder, and (2) the 
percentage of the exposed areas affected by the 
service connected skin disorder.

The examiner should provide separate measurements, 
in square inches, of the area encompassed by any 
scarring caused by service connected skin 
disability in (1) the head face and neck region and 
(2) all other scarring that is deep or causes 
limited motion, if any.  In addition, the examiner 
should separately address whether the veteran 
manifests any of the following characteristics of 
disfigurement of the head, face or neck due to 
service connected skin disability:

scar 5 or more inches (13 or more cm.) 
in length; 
scar at least one- quarter inch (0.6 
cm.) at widest part;
surface contour of scar elevated or 
depressed on palpation; 
scar adherent to underlying tissue; skin 
hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. 
cm.);
skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.); 
underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.); and/or
skin indurated and inflexible in an area 
exceeding six square inches (39 sq. 
cm.). 

The examiner should also be requested to identify 
whether there is gross distortion or asymmetry of 
the nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks or lips.  The examiner 
should further provide findings pertaining to the 
presence or absence of soft tissue damage, frequent 
loss of covering of skin over the scar(s), pain on 
examination, and whether such scar(s) result in 
limitation of motion of the part affected.  
Unretouched color photographs of the service 
connected skin disorder, to include the scars (if 
any), should be taken and associated with the 
claims folder.

7.  The RO should also provide the veteran an ear, 
nose and throat examination in order to determine 
the nature and etiology of his sinus and headache 
complaints.  The examiner should be provided the 
claims folder and a copy of this REMAND prior to 
examination.  The examiner should also be requested 
to perform any and all tests necessary and the 
results should be included in the examination 
report.  Upon examination and review of the claims 
folder, the examiner should be requested to provide 
opinion as to the following questions:  (1) What is 
the diagnosis, or diagnoses, of the veteran's 
complaint of sinus symptoms with headaches and (2) 
Whether it is at least as likely as not that any 
currently diagnosed disability had its onset in 
service, or alternatively, is causally related to 
event(s) in service?  The examiner should support 
the opinion with written rationale in the 
examination report.

8.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be provided a supplemental statement of the 
case (SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




